Citation Nr: 0636504	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  05-10 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk


INTRODUCTION

The veteran had active military service from December 1941 to 
September 1942 and from April 1945 to June 1946, and was 
detained as a prisoner of war (POW) by the forces of Imperial 
Japan from April to September 1942.  The veteran died in May 
1990.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) regional office 
(RO) in Manila, the Republic of the Philippines.
  
Due to the medical and financial condition of the appellant, 
a motion to advance the case on the docket was granted in 
October 2006.


FINDINGS OF FACT

1.  The appellant was denied entitlement to service 
connection for the cause of the veteran's death in a January 
2003 decision by the Board, which is final.

2.  Evidence received since the January 2003 Board decision 
does not relate to an unestablished fact and raises no 
reasonable possibility of substantiating a claim for 
entitlement to service connection for the cause of the 
veteran's death.


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for the cause of the veteran's death 
has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

VA has made all reasonable efforts to assist the appellant in 
the development of her application to reopen her claim, has 
notified her of the information and evidence necessary to 
substantiate the claim to reopen, and has fully disclosed the 
government's duties to assist her.  In a June 2004 letter, 
the appellant was notified of the information and evidence 
needed to substantiate and complete her application to reopen 
her claim, as well as the underlying claim for service 
connection for the cause of the veteran's death.  See Kent v. 
Nicholson, 20 Vet. App. 1, 9 (2006) (notice obligation in the 
context of claim to reopen previously disallowed claim does 
not modify the requirement that VA must provide notice of 
what is required to substantiate each element of a service 
connection claim).  The appellant was specifically informed 
as to what evidence she was to provide and to what evidence 
VA would attempt to obtain on her behalf.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Kent, supra. 

The VCAA requires, in the context of a claim to reopen, the 
Secretary of Veterans Affairs to look at the bases for the 
denial in the prior decision and to respond with a notice 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
entitlement found insufficient in the previous denial.  Kent, 
supra.  Here, the appellant was provided with this necessary 
notification in the June 2004 VA letter.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was done in this case.  Significantly, the evidence does not 
show, nor does the appellant contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  

VCAA notice was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim and to respond to VA 
notices. 

The appellant was not notified of evidence necessary to 
establish both a disability rating and an effective date of 
any rating should service connection indeed be granted for 
her claim as is required per recent United States Court of 
Appeals for Veterans Claims (Court) precedent.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Per 
the same precedent, however, adjudication on the appellant's 
claim will be without prejudice to the appellant if the 
decision results in a denial of service connection.  Id.  As 
discussed in greater detail below, no "new and material" 
evidence has been submitted by the appellant to warrant a 
reopening of her claim.  As such, the previous denial of 
service connection is continued, and there will be no 
prejudice to the appellant in rendering a final decision.

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing records identified by the 
appellant.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  There is no duty to provide an examination or medical 
opinion in the absence of receipt of new and material 
evidence, as is the case here.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2006).  For the reasons set forth 
above, and given the facts of this case, the Board finds that 
no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
appellant. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Legal Criteria

New and Material Evidence

The Board denied the appellant's original claim for service 
connection for the cause of the veteran's death in January 
2003.  The appellant filed her current application to reopen 
that claim in April 2003.

Decisions of the Board are final, and cases cannot be 
reopened unless the Chairman orders reconsideration or "new 
and material evidence" is presented.  38 U.S.C.A. §§ 5108, 
7104; 38 C.F.R. §§ 3.156(a), 20.1100.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence means existing evidence not previously 
submitted to VA decision makers.  Evidence deemed 
"material" consists of existing evidence that, by itself, 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate a claim.  
"New and material evidence" can be neither cumulative nor 
redundant of the evidence utilized at the time of the last 
finalized denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The credibility of the evidence is presumed when determining 
if "new and material" evidence has been submitted.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection, General

Applicable law provides that service connection will be 
granted if it is shown that the veteran experienced a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Presumptive Service Connection, Prisoners of War

In addition to the laws and regulations regarding service 
connection directly, a disease specific to former POWs listed 
in 38 C.F.R. § 3.309(c), will be considered to have been 
incurred in service under the circumstances outlined in that 
section, even though there is no evidence of such disease 
during such period of service.  38 C.F.R. § 3.307(a).

Further, under longstanding law, if a veteran were a former 
prisoner of war who was interned or detained for not less 
than 30 days, certain diseases would be service connected if 
manifested to a degree of 10 percent or more at any time 
after discharge from active military service, even without a 
record of such disease during service. The qualifying 
diseases are: psychosis; any of the anxiety states; dysthymic 
disorder (or depressive neurosis); organic residuals of 
frostbite; post- traumatic osteoarthritis; atherosclerotic 
heart disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia); stroke and its complications; avitaminosis; 
beriberi (including beriberi heart disease); chronic 
dysentery; helminthiasis; malnutrition (including optic 
atrophy associated with malnutrition); pellagra; any other 
nutritional deficiency; irritable bowel syndrome; peptic 
ulcer disease; peripheral neuropathy except where directly 
related to infectious causes; and cirrhosis of the liver.  38 
C.F.R. § 3.309(c); accord 38 U.S.C.A. § 1112(b).  
The Board notes that the aforementioned Veterans Benefits Act 
of 2003, at section 201, amended 38 U.S.C.A. §§ 1112(b) to 
remove the minimum-30-day POW requirement for certain 
disabilities.  38 U.S.C.A. §§ 1112(b) (West Supp. 2005); 38 
C.F.R. § 3.309(c) (2006).  The amended regulation also 
eliminated the requirement that a POW must have experienced 
localized edema in captivity as a foundation for a claim for 
beriberi or ischemic heart disease.  

Service Connection, Cause of Death

Service connection may be granted for the cause of the 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death.  Rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

Analysis

The appellant initially filed her claim for service 
connection for the cause of the veteran's death in March 
1999, alleging that the veteran's death in May 1990 was 
directly related to his service with the U.S. Armed Forces in 
the Far East, including internment as a POW by Imperial 
Japanese Forces between April and September 1942.  The claim 
was initially denied in September 1999, re-evaluated and 
denied based on the requirements of the VCAA in February 
2002, and finally denied by the Board in a January 2003 
decision.  

The appellant filed a claim for reconsideration of the 
Board's January 2003 decision, alleging that the Board's 
decision was based on clear and unmistakable error (CUE).  
This motion was denied in November 2003, as the standards for 
CUE were not met.  See Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1991) (clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts).  The appellant has 
since forwarded an application to reopen her claim based on a 
belief that "new and material evidence" exists to reopen a 
claim for service connection for the cause of the veteran's 
death.  See 38 C.F.R. § 3.156(a).

The appellant essentially contends that the Board failed to 
properly consider the possibility that the cause of the 
veteran's death, listed on the May 1990 death certificate as 
"typhoid fever, toxic," was additionally contributed to by 
helminthiasis, a disease of parasitic worm infestation, 
subject to presumptive service connection based on status as 
a POW for at least 30 days.  See 38 C.F.R §§ 3.307, 3.309(c).  
The appellant furthers her argument by asserting that 
"intestinal ascarias," diagnosed in an October 1989 VA 
physical examination, is proof of worm infestation, and is 
competent medical evidence to establish service connection 
for the cause of the veteran's death.  In addition to these 
contentions, the appellant argues that the Board should 
reevaluate her claim considering the possible role that 
"endotoxic shock" and "dysentery" played as part of the 
veteran's fatal conditions and status as a former POW.

Since the January 2003 Board decision, the appellant's only 
support for her contentions comes from her own lay opinion as 
to medical causation of death, to include references to 
definitions of medical conditions appearing in a medical 
dictionary.  Additionally, the appellant submitted duplicate 
copies of the veteran's terminal hospital treatment.  

The duplicate copies of the veteran's terminal hospital 
treatment were previously of record and are not "new" to 
the proceeding.  See 38 C.F.R. § 3.156(a).  Additionally, it 
seems as if the appellant wishes the Board to reconsider the 
medical evidence presented in an October 1989 VA physical 
examination.  Such a consideration is not possible, as again, 
the evidence was previously of record and given full 
attention in the Board's January 2003 decision.  Id.  As 
such, the only evidence submitted since the Board decision 
that is "new," in that it wasn't part of the record during 
the Board's adjudication, are the various lay statements and 
lay opinions posited by the appellant.  While this is 
"new," it is not "material," for the appellant's lay 
opinion on the cause of the veteran's death does not 
establish the necessary relationship between the veteran's 
cause of death and his active military service, nor does it 
establish a diagnosis of a fatal condition subject to 
presumptive service connection based on the veteran's status 
as a former POW.  Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions on medical causation do not constitute material 
evidence to reopen a previously denied claim).  

The Board specifically notes that the appellant has not been 
shown to have the proper medical credentials necessary to 
opine as to medical causation of the veteran's death.  Thus, 
her written lay opinions are not "material."   See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu, supra.  Indeed, the appellant's allegations are 
essentially cumulative of arguments forwarded with her 
previous, finalized claim.  Reid v. Derwinski, 2 Vet. App. 
312 (1992).  

The record continues to show that the veteran was not 
service-connected for any disease or injury during his 
lifetime, he died of toxic typhoid fever decades after 
service, there is no competent evidence of a nexus between 
his fatal typhoid fever and service, and that his typhoid 
fever is not a POW presumptive disease, nor is there medical 
evidence that links it to one of these presumptive diseases.  
The additional evidence in question is not new and material 
within the meaning of the cited legal authority.  In light of 
the foregoing, the appellant has not met the requirements for 
a reopening of a claim for entitlement to service connection 
for the cause of the veteran's death, and this application to 
reopen the claim must be denied.  The Board is sympathetic to 
the appellant in light of the loss of the veteran, but cannot 
go beyond its authority to render a more favorable 
determination.  
ORDER

New and material evidence has not been received to reopen a 
claim for service connection for the cause of the veteran's 
death.



_________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


